Citation Nr: 1218239	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to service connection for disequilibrium/vertigo, to include as secondary to bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1945 to July 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

This case was most recently before the Board in May 2011, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the May 2011 remand, the Board directed that the Veteran be afforded a VA examination by an ear, nose, and throat (ENT) physician to determine the nature and etiology of any currently present disequilibrium/vertigo, to include whether it was caused or chronically worsened by the Veteran's service-connected right ear hearing loss disability and/or tinnitus.  

A review of the record shows that in June 2011, the Veteran was afforded a VA examination.  At that time, the examiner did not provide the requested opinion.  However, in July 2011, the examiner provided an addendum opinion report.  At that time, the VA examiner opined that the other symptoms the Veteran was experiencing were most likely not related to the inner ear.  In this regard, the VA examiner reported that the Veteran had recent vestibular testing which revealed normal inner ear function.  

The Board notes that the examiner failed to opine as to whether there was a 50 percent or better probability that the Veteran's disequilibrium/vertigo was related to his active service or was caused or chronically worsened by his service-connected right ear hearing loss disability and/or tinnitus.  Therefore, this report is inadequate for adjudication purposes.  

For this reason, the Board has concluded that the development conducted does not adequately comply with the directives of the May 2011 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the claims files should be returned to the VA examiner who provided the July 2011 medical opinion for an addendum opinion which adequately addresses the directives of the Board.

Additionally, current treatment notes should be obtained prior to a decision being rendered in this case.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  In addition, a copy of any pertinent records in Virtual VA that have not been associated with the claims files should be associated with the claims files so they can be reviewed in connection with the development ordered below.

2. Then, the Veteran's claims files should be forwarded to the VA examiner who performed the June 2011 VA examination and provided the July 2011 addendum opinion for a complete review of the claims files and another addendum opinion.

Based on a review of the record, the examiner should provide an addendum opinion as to whether there is a 50 percent or better probability that the Veteran's disequilibrium/vertigo is etiologically related to his active service or was caused or chronically worsened by his service-connected right ear hearing loss disability and/or tinnitus.  

The supporting rationale for all opinions expressed must be provided.  

If the June 2011 VA examiner is not available, the claims files should be provided to and reviewed by another ENT physician with sufficient expertise to provide the required opinions with the supporting rationale.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.  

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

